Fourth Court of Appeals
                               San Antonio, Texas
                                     October 28, 2020

                                   No. 04-20-00433-CV

                              Eric E. DELEON-BOLADO,
                                        Appellant

                                            v.

                                 Lorraine M. DELEON,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-07162
                       Honorable Donna S. Rayes, Judge Presiding

                                         ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of court for this appeal are taxed against Eric E. DeLeon-
Bolado.

      It is so ORDERED on October 28, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court